FREEDMAN, Circuit Judge
(concurring) .
I join in the affirmance of the judgment of the district court.
At the rehearing before us it was agreed that the services rendered by appellants consisted of the settlement of claims of creditors and the removal of the government’s jeopardy assessment. These were clearly among the duties of the receiver which should have been performed by him and his attorneys.
*207The allowance of fees to counsel for the debtor in such circumstances would subvert the prophylactic purpose of General Order 44. A debtor out of possession usually has an attorney, but in my view the receiver and his attorney may not by abdicating their function open the door to its performance by the debtor’s attorney whose appointment was not approved by the court. If the benefit to the estate is made the decisive test, it will inevitably encourage the receiver and his court-approved attorney to slacken in their duty, knowing that someone else will perform it for them.
I believe that the relevant portions of the Bankruptcy Act and the policy underlying General Order 44, which are discussed in the comprehensive opinion of Judge Ganey, forbid compensation to an attorney for a debtor out of possession where a receiver and his court-approved counsel have had conferred upon them the full authority to perform those services, even though they permit them to be performed instead by the attorney for the debtor.
I therefore join in the affirmance of the judgment of the district court holding that it had no power to award compensation to the debtor’s attorneys even though their services benefited the estate.